Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to an isolated population of engineered mesodermal precursor cells expressing at least one of KDR, NCAM and APLNR, classified in C12N 2510/00.
II. Claims 25-42, drawn to a method for treating a perfusion disorder in a subject’s organ, tissue and/or extremity comprising administering a cellular composition comprising the transgenic mesodermal precursor cells, classified in A61K 35/12 and A61K 35/44.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case engineered mesodermal precursor cells can be used to produce recombinant proteins of KDR, NCAM and/or APLNR or to differentiate into other cells in vitro rather than being used to treat a perfusion disorder in a subject’s organ, tissue and/or extremity.  They are drawn to different classifications and require separate search, and the search would not be coextensive.  Thus, inventions I and II are not obvious variants and are patentably distinct from each other.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species:
Upon election of group I, Applicant is required to select one species from the following (From claims 9-12):
The transgene or mRNA encoding PSGL-1 comprises a nucleotide sequence having at least 25 nucleotides of SEQ ID No. 2,
The transgene or mRNA encoding neuropilin-1 comprises a nucleotide sequence having at least 25 nucleotides of SEQ ID No. 4,
The transgene or mRNA encoding telomerase comprises a nucleotide sequence having at least 25 nucleotides of SEQ ID No. 6,
The agent comprises a transducible protein.
Upon selection of species 4) from above, Applicant is required to further select one species from the following (From claim 13):
PSGL-1,
Neuropilin-1,
Telomerase.

Upon election of group I, Applicant is required to select one species from the following (From claim 20): 
The endogenous gene has a nucleotide sequence comprising at least 25 nucleotides of SEQ ID No. 2,
The endogenous gene has a nucleotide sequence comprising at least 25 nucleotides of SEQ ID No. 4.

Upon election of group II, Applicant is required to select one species from the following (From claims 27-28):
Perfusion disorder caused by physical trauma to the subject’s organ, tissue and/or extremity.
Perfusion disorder is a vascular disorder.

Upon selection of species 2) above, Applicant is required to further select one species from the following (From claims 29):
Vascular disorder causes an ischemia,
Vascular disorder causes reperfusion injury to the subject’s organ, tissue and/or extremity.

Upon selection of species 2) above, Applicant is required to further select one species from the following (From claims 30):
Peripheral arterial disease (PAD),
Critical limb ischemia (CLI).
Species selected from claim 29 has to correspond to the species selected from claim 30.

Upon election of group II, Applicant is required to select one species of specific tissue or organ of the subject from claims 31-34.

The species are independent or distinct because they represent different transgene or mRNA encoding different proteins having different biological functions and usages, or they represent different disorders that differ in physiology and pathology, and treatments of those different disorders are drawn to different scientific considerations and they need to be considered individually. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8, 14-19, 21-26 and 35-42 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
(b) The prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632